Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The indicated allowability of claims 7-9 and 15 is withdrawn in view of the newly discovered reference(s) to Schifferly (US 4,262,727).  Rejections based on the newly cited reference(s) follow. Due to the discovery of the newly cited reference, Examiner has issued a new Non-Final Rejection herein. 
Claim Objections
Claim  objected to because of the following informalities: Please amend “selective” to read “selectively”. 
Claim 20 is objected to because of the following informalities:  Please amend the claim to recite "the releasing position" and "the gripping position", as independent base claim 16 antecedently establishes "a releasing position" and "a gripping position".  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-9, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schifferly (US 4262727).
Regarding claim 7, Schifferly discloses a robotic tire mounter for mounting a tire to a wheel (see at least Col. 15, lines 3-16 disclosing the control system in control box 200), comprising:
a robotic arm (hydraulic cylinder 40, see Col. 7, lines 58-67; wherein the electrical control systems in control box 200 control the operation movements of all the moving machine elements, including the hydraulic system, see Col. 15, lines 3-17; wherein the operation is performed automatically, see at least Col. 2, lines 15-20 and the abstract); and
a gripping unit (see Figure 3);
wherein the gripping unit further comprises a plurality of gripping fingers (110, 112, Figures 1 and 6) configured to extend into an opening of a tire (Col. 9, lines 47-55; Col. 4, lines 44-52) and that are selectively moveable between a releasing position and a gripping position (Col. 12, lines 34-39; Col. 13, lines 55-66; Col. 5, lines 25-37 and 45-60);
wherein when the gripping fingers are in the releasing position, the gripping fingers are positioned adjacent one another adjacent a center of the gripping unit (Col. 5, lines 28-33 disclose the arms being in close proximity to one another, see also Figure 4; see also Col. 12, lines 25-39 regarding expanding and contracting of the effective diameter of the arms 110, 112), and 
wherein the gripping fingers are in the gripping position when the gripping fingers engage at at least two locations at the inside of the tire to deform the opening of the tire (Col. 5, lines 44-62; Col. 13, lines 44-66); and 
wherein the gripping fingers each including a plurality of grip grooves disposed thereon and the gripping fingers are arranged in an opposing manner such that the grip grooves of opposing gripping fingers are aligned with each other, and wherein the depth of the grip grooves along each gripping finger vary to accommodate for various tire sizes (wherein Col. 4, lines 19-22 and 30-35 disclose that the arms are parallel and of equal length, i.e. aligned with one another; see also Col. 4, lines 36-45 and 53-66; Col. 5, lines 1-24; see also Col. 10, lines 6-28 disclosing the different diametric extension and configuration of the shoulders on rollers 120, 122; see also Figure 6; see also Col. 10, lines 36-41, Col. 13, lines 30-46, Col. 14, lines 1-12; Col. 2, lines 5-20), 
a sleeve element that is configured to be disposed over a respective gripping finger (rollers 120, 122 on the arms 110, 112; see Col. 10, lines 1-6), each sleeve element including the grip grooves thereon (see Figures 3 and 6).
	Regarding claim 16, Schifferly discloses a robotic tire mounter for mounting a tire to a wheel (Abstract; see at least Col. 15, lines 3-16 disclosing the control system in control box 200), comprising:
a robotic arm (hydraulic cylinder 40, see Col. 7, lines 58-67; wherein the electrical control systems in control box 200 control the operation movements of all the moving machine elements, including the hydraulic system, see Col. 15, lines 3-17; wherein the operation is performed automatically, see at least Col. 2, lines 15-20 and the abstract); and
a gripping unit (see Figure 3);
wherein the gripping unit further comprises a plurality of gripping fingers (110, 112) configured to engage with at least one of a first or second bead of the tire from an opening of the tire (Col. 4, lines 44-52 and 60-67; Col. 5, lines 45-60), the gripping fingers being selectively movable between a releasing position and a gripping position (Col. 12, lines 34-39; Col. 13, lines 55-66; Col. 5, lines 25-37 and 45-60), 
wherein the gripping fingers each including a plurality of grip grooves disposed thereon and the gripping fingers are arranged in an opposing manner such that the grip grooves of opposing gripping fingers are aligned with each other, and wherein the depth of the grip grooves along each gripping finger vary to accommodate for various tire sizes (wherein Col. 4, lines 19-22 and 30-35 disclose that the arms are parallel and of equal length, i.e. aligned with one another; see also Col. 4, lines 36-45 and 53-66; Col. 5, lines 1-24; see also Col. 10, lines 6-28 disclosing the different , 
a sleeve element that is configured to be disposed over a respective gripping finger (rollers 120, 122 on the arms 110, 112; see Col. 10, lines 1-6), each sleeve element having one or more grip grooves thereon (see Figures 3 and 6).
	Regarding claims 8 and 17, all of the previously recited limitations are anticipated by Schifferly as applied above. Schifferly further discloses wherein the gripping unit further comprises moveable platforms that carry the gripping fingers (please refer to Figures 4 and 5; see also Col. 13, lines 36-41 and 51-66, Col. 12, lines 25-39).
Regarding claims 9 and 18, all of the previously recited limitations are anticipated by Schifferly as applied above. Schifferly further discloses wherein the moveable platforms are configured to move linearly away from each other from the releasing position to the gripping position (see Col. 12, lines 25-39 regarding the expansion and contraction, see also Col. 11, lines 45-67).
Regarding claims 15 and 20, all of the previously recited limitations are anticipated by Schifferly as applied above. Schifferly further discloses a controller operatively connected to the gripping unit (Col. 15, lines 3-16 disclose control box 200), the controller configured to selectively move the gripping fingers between the releasing position and the gripping position (see also abstract; wherein the electrical control system controls the movements of all the moving machine elements, see Col. 15, lines 3-17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723